United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Minneapolis, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-671
Issued: October 24, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On January 30, 2013 appellant filed an application for review of a December 4, 2012
decision of the Office of Workers’ Compensation Programs (OWCP), file number xxxxxx121,
which affirmed a May 3, 2012 decision denying appellant’s claim for a schedule award.1 The
appeal was docketed as No. 13-671.
In the December 4, 2012 decision, an OWCP hearing representative noted that appellant
had a prior claim for a low back injury in 1974, requiring a lumbar laminectomy at L4-5, which
was referenced by his treating physician Dr. Mark T. Wheaton, in a March 11, 2008 impairment
rating.2 The hearing representative noted that appellant testified that OWCP and the medical
adviser did not consider his “preexisting injury with the U.S. Bureau of Mines on September 15,
1975” which was accepted for a lumbar injury and in which appellant underwent two lumbar
1

Appellant tripped on carpet on June 16, 2011 as he was walking out of his office. OWCP accepted the claim for
lumbar radiculopathy and later expanded the claim to include depressive disorder. On June 14, 2007, appellant filed
a claim for a schedule award.
2

In an oral hearing transcript dated September 18, 2012, appellant advised that on September 15, 1975 he
sustained a work-related back injury, case file number xxxxxx791. He indicated that he subsequently underwent
two back surgeries in the 1970’s and 1980’s.

surgeries, in case file number xxxxxx791,3 in determining his entitlement to a schedule award.
The hearing representative further noted that “the [statement of accepted facts] did not list all
physicians and did not specifically list his preexisting injury in 1975 while employed by the
Bureau of Mines….” Appellant asserted that this condition should have been included in the
statement of accepted facts provided to the second opinion physician and the referee physician
prior to a schedule award determination.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, case file number xxxxxx121, involves appellant’s claim
for a schedule award for his lower extremities for the accepted lumbar radiculopathy. In that
claim appellant was denied a schedule award. In the December 4, 2012 decision, the hearing
representative noted reviewing evidence and findings made in case file number xxxxxx791. The
evidence also indicates that case file number xxxxxx791 may have evidence germane to the
schedule award determination for the lower extremities in file number xxxxxx121.
Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files. In the instant appeal, it appears
that, for a full and fair adjudication, OWCP claims pertaining to appellant’s lower extremity
conditions should be combined pursuant to OWCP procedures.4 This will allow OWCP to
consider all relevant claim files in developing appellant’s claim. Moreover, to consider
appellant’s appeal at this stage would involve a piecemeal adjudication of the issues in this case
and raise the possibility of inconsistent results. It is the Board’s policy to avoid such an
outcome.5
The case will be remanded to OWCP to combine case file numbers xxxxxx121 and
xxxxxx791. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s claim.

3

The medical records, factual information and OWCP decisions in this claim, case file number xxxxxx791, are
not in the record before the Board.
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

See William T. McCracken, 33 ECAB 1197 (1982).

2

IT IS HEREBY ORDERED THAT the December 4, 2012 decision be set aside and the
matter remanded to OWCP for further proceedings consistent with this order of the Board.
Issued: October 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

